DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2019 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 1, “the insert”, should be --the RF power harvesting insert--.
Claim 1, lines 5 and 6, “the substrate”, should be --the dielectric substrate--.
Claims 2-18, line 1, “the insert of claim”, should be -- the RF power harvesting insert of claim--. 
Claims 2 and 4, line 1, “the substrate”, should be --the dielectric substrate--.
Claim 2, line 2, “the radio frequency signal”, should be -- the radio frequency electrical signal--.
Claim 3, lines 1-2, “the annular region”, should be --the annular region of the first surface of the dielectric substrate--.
Claim 8, line 2, “the same side”, should be --a same side--.
Claim 10, lines 1-2, “the opposite side of the substrate”, should be --an opposite 
Claim 12, lines 1-2, “the annular region is disposed around the edge of a first surface of the substrate”, should be -- the annular region of the first surface of the dielectric substrate is disposed around an edge of the first surface of the dielectric substrate--.
Claim 13, line 3, “the insert”, should be --the RF power harvesting insert--.
Claim 15, line 1, “the face”, should be --a face--.
Claims 15 and 19, line 2, “the passage of time”, should be --a passage of time--.
Claim 19, lines 3 and 4, “the face”, should be --the watch face--.
Claim 19, line 4, “the time keeping circuitry”, should be --the timekeeping circuitry--.
Claim 20, line 3, “Wherein the”, should be --wherein the--.
Claim 20, line 5, “the substrate”, should be --the dielectric substrate--.
Claims 16 and 17, are identical.  Please delete either Claim 16 or 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 13, 14, 16, 17, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the limitation “the DC energy store is for powering a movement of the wristwatch” is unclear.  This limitation is unclear because it is unknown how the DC energy store can actually power movement of a wristwatch.  The specification fails to describe how this is possible.
Regarding Claim 13, the limitation “a face for a wristwatch, wherein the dielectric substrate is arranged to be hidden behind the face when the insert is installed in a watch” is unclear.  This limitation is unclear because it recites “a wristwatch” and “a watch”, so it is not clear if “a wristwatch” and “a watch” are the same wristwatch recited in Claim 1, a different wristwatch, or two different wristwatches.
Regarding Claims 16 and 17, the limitation “signals” is unclear.  This limitation is unclear because Claim 1 recites a radio frequency electrical signal, so it is not clear which other signal, the limitation “signals” is referencing.
Regarding Claim 18, the limitation “the DC energy store is for powering a movement of a wristwatch” is unclear.  This limitation is unclear because it is unknown how the DC energy store can actually power movement of a wristwatch.  The specification fails to describe how this is possible.  This limitation is also not clear because Claim 1 recites a wristwatch, so it is unclear if “a wristwatch” is the same wristwatch or a different wristwatch.
Regarding Claim 14, it depends from Claim 13 and is also rejected for the reasons stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US 2002/0190689, in view of Sun et al. US 5,861,019.
Regarding Claim 1, Nakamura teaches an RF power harvesting insert for a wristwatch (fig. 19, and refer to [0158]-[0161]); and 
an antenna (11a, fig. 19) tuned to harvest power from RF electromagnetic fields to provide a radiofrequency electrical signal (refer to [0159]).  
Nakamura however is silent wherein the insert comprises a dielectric substrate and wherein the antenna comprises a track of electrically conductive material on the substrate, wherein the antenna is carried by an annular region of a first surface of the substrate.
Sun teaches an RF power harvesting insert comprising: 
a dielectric substrate (36, figs 13-15 and refer to col. 14, lines 48-63); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the insert as taught by Sun with the RF power harvesting insert of Sun in order to provide improved power reception efficiency of the power harvesting antenna.
Regarding Claim 2, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches a rectifier carried by the substrate for converting the radio frequency signal into a DC signal for charging a DC energy store (13 and 15, fig. 19 of Nakamura).
Regarding Claim 3, the combination of Nakamura and Sun teaches all of the limitations of Claim 2 above, and further teaches wherein the rectifier is surrounded by the annular region (fig. 17 and 19 of Nakamura).
Regarding Claim 4, the combination of Nakamura and Sun teaches all of the limitations of Claim 3 above, and further teaches comprising conductive track on the substrate connecting the antenna to the rectifier and arranged to provide impedance matching between the antenna and the rectifier (30, figs 13-15 of Sun).
Regarding Claim 5, the combination of Nakamura and Sun teaches all of the limitations of Claim 2 above, and further teaches wherein the DC energy store is for powering a load of the wristwatch (15 and X100, fig. 19 of Nakamura).

Regarding Claim 6, the combination of Nakamura and Sun teaches all of the limitations of Claim 2 above, and further teaches wherein the rectifier comprises at least some strip line components (13, fig. 19 of Nakamura).
Regarding Claim 7, the combination of Nakamura and Sun teaches all of the limitations of Claim 2 above, and further teaches wherein the rectifier comprises at least some lumped components (13, fig. 19 of Nakamura).
Regarding Claim 8, the combination of Nakamura and Sun teaches all of the limitations of Claim 2 above, and further teaches wherein the rectifier is disposed on the same side of the substrate as the antenna (11a and 13, fig. 19 of Nakamura).
Regarding Claim 9, the combination of Nakamura and Sun teaches all of the limitations of Claim 8 above, and further teaches a region of conductive material arranged to provide a ground plane for the rectifier (refer to [0158]-[0161] of Nakamura).
Regarding Claim 10, the combination of Nakamura and Sun teaches all of the limitations of Claim 9 above, and further teaches wherein the ground plane is disposed on the opposite side of the substrate from the antenna (refer to [0158]-[0161] of Nakamura).
Regarding Claim 11, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches wherein the antenna is circular (fig. 13 of Sun and refer to [0158]-[0161] of Nakamura).
Regarding Claim 12, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches wherein the annular region is disposed around the edge of a first surface of the substrate (fig. 13 of Sun).

Regarding Claim 13, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches a face for a wristwatch, wherein the dielectric substrate is arranged to be hidden behind the face when the insert is installed in a watch (figs 13-15 of Sun and fig. 17 and refer to [0158]-[0161] of Nakamura).
Regarding Claim 14, the combination of Nakamura and Sun teaches all of the limitations of Claim 13 above, and further teaches wherein the face consists essentially of a non-magnetic electrical insulator (figs 13-15 of Sun and fig. 17 of Nakamura).
Regarding Claim 15, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches wherein the face carries hands for indicating the passage of time, and the hands consists essentially of a non-magnetic electrical insulator (figs 13-15 of Sun and fig. 17 of Nakamura).
Regarding Claims 16 and 17, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches wherein the antenna is tuned to couple with signals in a frequency band of 800 MHz to 1 GHz (refer to [0215] and [0223] of Nakamura).
Regarding Claim 18, the combination of Nakamura and Sun teaches all of the limitations of Claim 1 above, and further teaches comprising a DC energy store for powering a load of a wristwatch and arranged to be charged by power supplied from the rectifier (13, 15, and X100, fig. 19 of Nakamura).
Regarding Claim 19, Nakamura teaches a wristwatch comprising a watch face for indicating the passage of time (fig. 17); and 
a watch body holding timekeeping circuitry behind the face (fig. 17), and 
an antenna (11a, fig. 19) 

Nakamura is silent wherein the antenna (11a, fig. 19) disposed on a dielectric substrate.
Sun teaches wherein the antenna (30, figs. 13-15 and refer to col. 14, lines 48-63) disposed on a dielectric substrate (36, figs 13-15 and refer to col. 14, lines 48-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the antenna disposed on a dielectric substrate as taught by Sun with the RF power harvesting insert of Sun in order to provide improved power reception efficiency of the power harvesting antenna.
Regarding Claim 20, the combination of Nakamura and Sun teaches all of the limitations of Claim 19 above, and further teaches wherein the antenna is provided by an RF power harvesting insert comprising the dielectric substrate and the antenna; and wherein the antenna is tuned to harvest power from RF electromagnetic fields to provide a radiofrequency electrical signal and comprises a track of electrically conductive material on the substrate, wherein the antenna is carried by an annular region of a first surface of the dielectric substrate (30 and 36, figs 13-15 and refer to col. 14, lines 48-63 of Sun).

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 283619 January 2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836